Electronically Filed
                                                      Supreme Court
                                                      SCWC-16-0000428
                                                      11-AUG-2017
                                                      08:25 AM

                          SCWC-16-0000428

            IN THE SUPREME COURT OF THE STATE OF HAWAII



         ALBERT BATALONA, Petitioner/Petitioner-Appellant,

                                 v.


         STATE OF HAWAII, Respondent/Respondent-Appellee.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (S.P.P. NO. 10-1-0075; CR. NO. 03-1-0787)


         ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

 referenced matter not having been filed by the Intermediate

 Court of Appeals at the time the application for a writ of

 certiorari was filed, see Hawaii Revised Statutes § 602-59(a)

 (2016); see also Hawaii Rules of Appellate Procedure (HRAP) Rule

 36(b)(1) (2016),

           IT IS HEREBY ORDERED that Petitioner’s application for

 a writ of certiorari, filed July 31, 2017, is dismissed without

 prejudice to re-filing the application pursuant to HRAP Rule

 40.1(a) (2015) (“The application shall be filed within 30 days
after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, unless the time for filing the

application is extended in accordance with this Rule.”).

          DATED: Honolulu, Hawaii, August 11, 2017.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                2